Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.3 Herbert Kurz 511 Gair Street Piermont, New York 10968 January 8, 2010 Dear Fellow Shareholder: In my consent solicitation I am asking shareholders join in my effort to remove the current directors of Presidential Life Corporation (other than me) and replace them with a slate of independent and highly-qualified nominees. I have focused on what I believe to be the serious shortcomings of the Company's Chief Executive Officer, Donald Barnes, and the incumbent Board of Directors. I have stated repeatedly that my slate of nominees, if elected, is committed to restoring Presidential Life's core values simple products, stringent cost controls and prudent investments and increasing the value of Presidential Life's shares for the benefit of all shareholders. These are the core values that served our Company well for many years, both in good times and in bad. OUR COMMITMENT TO MAXIMIZE VALUE FOR ALL SHAREHOLDERS I believe there is a growing sense of frustration among shareholders at our Company's underperforming stock price and lackluster financial performance. From May 13, 2009, the date on which Mr. Barnes succeeded me as Chief Executive Officer, until January 7, 2010, the Company's stock price has been flat. During this same period, the value of A.M. Best's U.S. Life Insurance Index increased 29.2% and the value of the S&P Supercomposite Life and Health Insurance Index increased 32.8% . Presidential Life's shares are currently trading at an approximate discount of 49% to September 30, 2009 book value. On May 12, 2009, the last day on which I served as Chief Executive Officer, Presidential Life's shares traded at an approximate discount of 25% to March 31, 2009 book value. During the Company's third fiscal quarter ended September 30, 2009, Mr. Barnes's first full fiscal quarter as Chief Executive Officer, operating income decreased 90% from the comparable quarter in 2008 and net investment income decreased 38% from the comparable quarter in 2008. For the first nine months of 2009, the Company reported a net loss of $0.34 per share, as compared to a net gain of $0.72 per share during the same period in 2008. On December 11, 2009, A.M.
